Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-Appeal Conference
The decision reached in the pre-appeal conference on 11/22/21 is reflected in the following office action reopening prosecution.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/10/19 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Insole body consisting of a single layer of a plasticizer extended elastomeric material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
               Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
     The specification fails to disclose the scope of the phrase “insole body consisting of a single layer”.  There is no basis in the specification for what elements are encompassed/limited by this phrase.  The specification only states in paragraph [0065] line 8 that “an insole may consist essentially of a gel 
     In reference to claim 15, there is no disclosure of a gel component “consisting of a single layer”.  There is no guidance as to what elements are precluded or limited by this phrase.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “insole body consisting of a single layer…”, in claim 15 the phrase “insole body comprising... the gel component consisting of a single layer”, and in claim 21 the phrase “an insole body consisting of a single layer…” are confusing, vague, and indefinite.  It is not clear what structures are considered to be “an insole body” especially an insole body consisting of a single layer.  Applicant has clearly disclosed insoles having multiple layers and has not provided any guidance as to what is encompassed by the phrase “insole body”.  The specification does not provide any disclosure as to what 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung (4257176) in view of Hammons (2006/0206980) and Pearce (6026527).
In reference to claims 1 and 21, Hartung shows An insole (see figures 2 and 3) for a shoe, comprising: an insole body (23) consisting of a single layer (23) an elastomeric material (foam, column 3 line 51) having a first major surface (top shown in figure 3) and a second major surface (bottom shown in figure 3) opposite from the first major surface, the elastomeric material defining a plurality of voids (32) extending from the first major surface to the second major surface (see figure 3) substantially as claimed except for the exact elastomeric material.  Hammons teaches the use of a gel material/extended elastomeric material (10, see paragraph [0029]) with voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]) and shows that at least one bulge (see figure 7b) of the plasticizer extended elastomeric material extending into a void (85) of the plurality of voids in a vicinity of a load (F) applied to an areas of the insole body in a direction perpendicular to the first major surface (see figure 7b), the at least one bulge resulting from a distance across each void of the plurality of voids measured in a plane parallel to at least one of the first major surface and the second major surface, a distance between adjacent voids of the plurality of 
     In reference to the specific gel and claim 9, i.e. the use of a plasticizer extended elastomeric material, specifically an of A-B-A triblock copolymer plasticizer extended elastomeric material, Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric material for a gel material is well known (see column 46 lines 3-40) to reduce oil bleed.  It would have been obvious to use the well known A-B-A triblock copolymer plasticizer extended elastomeric material taught and described by Pearce for the gel cushioning material of Hartung as modified by Hammons above to reduce the oil bleed of the gel material.
     Element (23) of Hartung is considered an insole body consisting of a single layer inasmuch as applicant has disclosed and described in applicants specification.  It is noted that applicant has provided no guidance in the specification as to what the “consisting” language is limited to.
     In reference to the function of the elastomeric material to provide a bulge when a force is applied, Hammons clearly shows such a function of causing a bulge to form when a force is applied, see figure 7b, see central portion of the gel (70/75) material bulging into the voids (85) on either side when a force (F) is applied.  It is noted in paragraph [0037], Hammons states that the material 70 is the same or similar to the material shown in figures 1-3, i.e. material 10 with voids 20, and therefore the material 10 would inherently function as shown in figure 7b.  Also, it is noted that in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.

     In reference to claim 4, see Hartung figures 2 and 3 and/or Hammons figures 4, 7a, and 7b.
     In reference to claims 5-8 and 23, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it is noted that Hammons teaches voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]).
Claims 1, 3-9 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan (8813391) in view of Hammons (2006/0206980) and Pearce (6026527).
     In reference to claims 1 and 21, Khaitan shows An insole (see figures 2 and 3) for a shoe, comprising: an insole body (70 and 72) consisting of a single layer (70 and 72) an elastomeric gel material (column 7 lines 21-25) having a first major surface (top shown in figure 5) and a second major surface (bottom opposite of top shown in figure 5) opposite from the first major surface, the elastomeric material defining a plurality of voids (73) substantially as claimed except for the voids extending through the entire thickness of the gel layer and for the exact elastomeric material.  Hammons teaches the use of a gel material/extended elastomeric material (10, see paragraph [0029]) with voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]) and extending through the thickness of the gel and shows that at least one bulge (see figure 7b) of the plasticizer extended elastomeric material extending into a void (85) of the plurality of voids in a vicinity of a load (F) applied to an areas of the insole body in a direction perpendicular to the first major surface (see figure 7b), the at least one bulge resulting from a distance across each void of the plurality of voids measured in a plane parallel to at least one of the first major surface and the second major surface, a distance between adjacent voids of the plurality of voids, a thickness of the elastomeric 
     In reference to the specific gel and claim 9, i.e. the use of a plasticizer extended elastomeric material, specifically an of A-B-A triblock copolymer plasticizer extended elastomeric material, Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric material for a gel material is well known (see column 46 lines 3-40) to reduce oil bleed.  It would have been obvious to use the well known A-B-A triblock copolymer plasticizer extended elastomeric material taught and described by Pearce for the gel cushioning material of Khaitan as modified by Hammons above to reduce the oil bleed of the gel material.
     Element (70 and/or 72) of Khaitan is considered an insole body consisting of a single layer inasmuch as applicant has disclosed and described in applicants specification.  It is noted that applicant has provided no guidance in the specification as to what the “consisting” language is limited to.
     In reference to the function of the elastomeric material to provide a bulge when a force is applied, Hammons clearly shows such a function of causing a bulge to form when a force is applied, see figure 7b, see central portion of the gel (70/75) material bulging into the voids (85) on either side when a force (F) is applied.  It is noted in paragraph [0037], Hammons states that the material 70 is the same or similar to the material shown in figures 1-3, i.e. material 10 with voids 20, and therefore the material 10 would inherently function as shown in figure 7b.  Also, it is noted that in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.

     In reference to claim 4, see Hammons figures 4, 7a, and 7b.
     In reference to claims 5-8 and 23, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it is noted that Hammons teaches voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]).
     In reference to claims 15-20 and 24, Khaitan shows an insole comprising an insole body made of a non gel component (64) and a gel component consisting of a single layer of gel (70 and 72) with a plurality of voids (73) located in pockets (shows at 50 and/or 68), a fabric layer (74), and a scrim bottom layer (24) substantially as claimed except for the voids being through the entire thickness of the gel component and the exact size of the elements and the size and spacing of the voids.  Hammons teaches the use of a gel material (10, see paragraph [0029]) with voids (20) which extend through the gel material and which are of a size, shape and spacing (i.e. the number of voids) which is selected according to the desired application (see paragraphs [0032] and [0034]).  It would have been obvious to use gel material with voids with any size, thickness, and any spacing of voids as taught by Hammons in the insole of Khaitan to provide greater impact absorption.
     In reference to claim 17, Khaitan as modified above discloses the claimed invention except for the exact non gel material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use poly ethylene-vinyl acetate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
     In response to applicants’ arguments directed towards the “insole body consisting of a single layer”, it is noted that there is no basis or guidance in the specification and/or drawings for the scope of the claims cannot be determined as discussed above paragraphs 5-8.  Therefore, the prior art is considered to show an “insole body consisting of a single layer” inasmuch as applicant has defined and disclosed such as described above in the rejections.
           In response to applicants’ arguments directed towards the function of bulge resulting from a force of a load, the prior art shows all of the claimed structural limitations and therefore are considered to inherently be capable of performing the recited function at least to some degree in response to some specific force applied.   It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA1971).  Furthermore, it is noted that the prior art, specifically to Hammons clearly shows a bulge and the function of the bulge being in response to a force of a load and teaches that if a single layer of material with apertures is used it is known that in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.

     In response to applicants’ arguments directed towards Hammons teaching that layer 75 may deflect into holes 90 in the outer layer and does not teach the solid regions of layer 75 to bulge into adjacent 
     In response to applicants’ arguments directed towards Hammons teaching away from a single layer, even though Hammons teaches two layers are being optimum, Hammons clearly states in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.  Hammons clearly teaches that is was known prior to the invention of Hammons that transverse deflection in a single layer is known and therefore an obvious alternative to plural layers when reducing cost, weight, thickness, or the need for optimum impact absorption is not required.  Hammons clearly teaches that such a function in a single layer is a known function.  It would appear that absent a second layer the bulge of the material into the adjacent openings would be greater.


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732